           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC :
                Plaintiff,       :
                                 :
            v.                   :
                                 :                    Civil Action No.: 2:19-CV-01574-ER
ARKADIY LYAMPERT, ELENA          :
LYAMPTERT, ANNA LYAMPERT,        :
EAA INVESTMENTS, LLC, VRLA       :
TECH, LLC, VALLEY VIEW GRANTOR :
RETAINED INCOME TRUST, SECOND :                       JURY TRIAL DEMANDED
VALLEY VIEW GRANTOR RETAINED :
INCOME TRUST,                    :
                Defendants.      :


  DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
  ARBITRATION AND TO STAY THESE PROCEEDINGS, PURSUANT TO F.R.C.P.
             12(b)(6) AND THE FEDERAL ARBITRATION ACT

       COMES NOW Defendants, by and through their undersigned counsel, who hereby submits

this Brief in Opposition to Plaintiff’s Motion to Compel Arbitration and to Stay These Proceedings,

Pursuant to F.R.C.P. 12(b)(6) and the Federal Arbitration Act (the “Instant Motion”), and offers

the following:

                                   PROCEDURAL HISTORY

       Pending before the Court are Defendants’ Motion to Dismiss or, Alternatively, to Transfer

Venue, and Motion to Disqualify Plaintiff’s Counsel, both filed on April 18, 2019.

       On April 26, 2019, this Court scheduled oral argument on Defendants’ motions and also

an initial pretrial conference. That same day, Plaintiff filed the Instant Motion. It contained

roughly 150 pages of redundant exhibits (attaching all papers already filed with the Court) with

the noteworthy exception of Exhibit H, an affidavit by Andrew Mogilyansky. The Instant Motion

invokes the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., and Plaintiff’s Brief specifically


                                                  1
           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 2 of 6



cites Sections 3 and 4 of the FAA. [Pl.’s Br. 5 & 10, Docket Index No. 7]. The Instant Motion

contains a Proposed Order which requests relief that Defendants maintain is manifestly improper,

“IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss and to Disqualify counsel . .

. are hereby DENIED as moot, as this Court is without jurisdiction to hear them . . .”

                                          ARGUMENT

I.     UNDER RECENT, CONTROLLING AUTHORITY BY THE U.S. SUPREME
       COURT, THE FEDERAL ARIBTRATION ACT IS INAPPLICABLE.

       Plaintiff may not invoke any provision of the FAA, because it is inapplicable to the instant

case. On January 15, 2019, the U.S. Supreme Court decided New Prime, Inc. v. Oliveira, 139 S.

Ct. 532 (2019). The Court looked at Section 1 of the FFA, which reads in part, “but nothing herein

contained shall apply to contracts of employment of . . . any other class of workers engaged in

foreign or interstate commerce.” 9 U.S.C. § 1. The Court made two important rulings from that

provision. First, that exclusion in Section 1 applies to the entire statute, including the powers to

stay and compel arbitration under Sections 3 and 4. The Court reasoned, “Given the statute’s terms

and sequencing, we agree with the First Circuit that a court should decide for itself whether §1’s

‘contracts of employment’ exclusion applies before ordering arbitration. After all, to invoke its

statutory powers under §§ 3 and 4 to stay litigation and compel arbitration according to a contract’s

terms, a court must first know whether the contract itself falls within or beyond the boundaries of

§§ 1 and 2.” New Prime, 139 S. Ct. at 537 (emphasis added).

       Second, the Court determined that “employment” under Section 1 draws no distinctions in

kind between employee and independent contractor relationships. The Court reasoned that, at the

time of passage of the FAA, “a ‘contract of employment’ usually meant nothing more than an

agreement to perform work. As a result, most people then would have understood §1 to exclude

not only agreements between employers and employees but also agreements that require


                                                 2
           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 3 of 6



independent contractors to perform work.” Id. at 539. The effect of Section 1 is to restrict the

operation of the FAA, along with Section 2, to instances of the sale of goods (rather than services)

within a maritime or commerce transaction.

       With these authorities in mind, nothing within Plaintiff’s alleged services, whether as

employee or independent contractor, escapes the exclusion of Section 1 of the FAA. The Court

can deny the Instant Motion on this ground alone. The authorities cited in Plaintiff’s Brief, to the

effect that the Court has no discretion to dismiss a case where a request under Section 3 of the

FAA has been made, were decided before New Prime, or the exclusion in Section 1 was not raised

by the parties, or both, and are therefore inapposite and not controlling. [Pl.’s Br. 10 (citing Devon

Robotics, LLC v. DeViedma, 798 F.3d 136, 143-44 (3d Cir. 2015); Lloyd v. Hovensa, LLC, 369

F.3d 263, 269 (3d Cir. 2004))].

II.    PLAINTIFF’S MOTION IS PROCEDURALLY IMPROPER, WHERE
       DEFENDANTS INVOKED CONSTITUTIONAL REQUIREMENTS AND, AS
       PARAMOUNT LAW, THESE MUST BE FIRST ADJUDGED AS A CONDITION
       PRECEDENT TO ANY ORDER COMPELING ARBITRATION.

       The Instant Motion is procedurally improper, where the Proposed Order asks the Court to

compel arbitration without first adjudging Defendants’ Motion to Dismiss or, Alternatively, to

Transfer Venue and Motion to Disqualify Opposing Counsel. The Court must rule on Defendants’

motions first, before entertaining any request by Plaintiff to compel arbitration.

       Plaintiff is incorrect where it asserts on Page 8 of its Brief that personal jurisdiction “is not

a valid ground by which to avoid an otherwise applicable arbitration agreement.” [Pl.’s Br. 8,

Docket Index No. 7]. Even if the FAA was applicable, even though it is not, “As for jurisdiction,

the Act does nothing,” and bestows “no federal jurisdiction but rather requir[es] an independent

jurisdictional basis.” Hall Street Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 581-82 (2008)

(alterations added). Section 4 of the FAA still obligates the U.S. district courts to “have jurisdiction


                                                   3
           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 4 of 6



under title 28, in any civil action . . . of the subject matter of a suit arising out of the controversy

between the parties,” before entering any order concerning arbitration. 9 U.S.C. § 4.

        Neither can the FAA dispense with constitutional requirements. The U.S. Supreme Court

held, “The validity of an order of a federal court depends upon that court’s having jurisdiction over

both the subject matter and the parties.” Insurance Corp. of Ireland v. Compagnie Des Bauxities

De Guinee, 456 U.S. 694, 702 (1982). “Subject-matter jurisdiction, then, is an Art. III as well as a

statutory requirement,” whereas personal jurisdiction “flows not from Art. III, but from the Due

Process” clauses of the U.S. Constitution. Id. Similarly, “One of the inherent powers of any federal

court” under Article III of the U.S. Constitution “is the admission and discipline of attorneys

practicing before it.” In re Corn Derivatives Antitrust Litig., 748 F.2d 157, 160 (3d Cir. 1984).

Finally, although venue is distinct from subject-matter jurisdiction, it nevertheless is an exercise

of Congress’ authority under U.S. Const., art. III, § 1 to ordain and establish inferior tribunals.

        Where the above-noted motions by Defendants invoke constitutional requirements, such

as personal jurisdiction and whether Plaintiff’s counsel is disqualified, as well as Congress’

statutory authority under Article III to control the venue of the U.S. district courts, this Court is

duty-bound by its oath to support and defend the Constitution and statutory laws of the United

States as paramount law, U.S. Const., art. VI, cl. 3, and therefore must rule on Defendants’ motions

first and before entertaining any motion to compel arbitration.

        Plaintiff’s authorities do not support its argument. As cited in Plaintiff’s Brief, Devon

Robotics, LLC v. DeViedma, 798 F.3d 136, 143-44 (3d Cir. 2015), Lloyd v. Hovensa, LLC, 369

F.3d 263, 269 (3d Cir. 2004), John Hancock Mut. Life Ins. v. Olick, 151 F.3d 132, 136 (3d Cir.

1998), and Palcko v. Airborne Express, Inc., 372 F.3d 588, 597-98 (3d Cir. 2004) did not involve

questions of personal jurisdiction, venue, or whether opposing counsel was disqualified.



                                                   4
           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 5 of 6



III.   PLAINTIFF’S OTHER GROUNDS ARE UNRIPE.

       For the same reasons stated in Parts I and II above, the balance of Plaintiff’s arguments in

Part IV of its Brief is unripe, by virtue of Defendants’ Motion to Dismiss or, Alternatively, to

Transfer Venue and Motion to Disqualify Opposing Counsel. A favorable ruling on those motions

would have the effect of requiring Plaintiff to obtain new counsel and to litigate in the U.S. District

Court for the Central District of California. However, if this Court disagrees, then Defendants

request that the Court may direct for supplemental briefs.

                                          CONCLUSION

       The Instant Motion should be dismissed without prejudice.

                                                               CORNERSTONE LAW FIRM, LLC

                                                             By: /s/ David W. Crossett___________
                                                                         David W. Crossett, Esquire
                                                                                      I.D. # 313031
                                                                              8500 Allentown Pike,
                                                                                             Suite 3
                                                                                Blandon, PA 19510
                                                                                    (610) 926-7875
                                                                            Counsel for Defendants
Date: May 1, 2019




                                                  5
           Case 2:19-cv-01574-ER Document 8 Filed 04/30/19 Page 6 of 6



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC :
                Plaintiff,       :
                                 :
           v.                    :
                                 :                   Civil Action No.: 2:19-CV-01574-ER
ARKADIY LYAMPERT;                :
and                              :
ELENA LYAMPERT;                  :
and                              :
ANNA LYAMPERT;                   :
and                              :
EAA INVESTMENTS, LLC;            :
and                              :
VRLA TECH, LLC;                  :
and                              :
VALLEY VIEW GRANTOR RETAINED :                       JURY TRIAL DEMANDED
INCOME TRUST;                    :
and                              :
SECOND VALLEY VIEW GRANTOR       :
RETAINED INCOME TRUST,           :
                Defendants.      :

                                CERTIFICATE OF SERVICE

        I, David W. Crossett, Esq., hereby certify that on May 1, 2019, a copy of Defendants’ Brief
in Opposition to Plaintiff’s Motion to Compel Arbitration and to Stay These Proceedings, Pursuant
to F.R.C.P. 12(b)(6) and the Federal Arbitration Act, has been electrically filed, which provided
electronic notice to the following:

George A. Bochetto, Esq.
Bochetto & Lentz, P.C.
1524 Locust St.
Philadelphia, PA 19102
gbochetto@bochettoandlentz.com


                                      By:    /s/David W. Crossett_______________
                                             David W. Crossett, Esquire




                                                6
